 

Exhibit 10.2

CONFIDENTIAL

 

SPONSOR SUPPORT AGREEMENT

 

This Sponsor Support Agreement (this “Sponsor Agreement”) is dated as of October
5, 2020, by and among SCH Sponsor III LLC, a Cayman Islands limited liability
company (the “Sponsor Holdco”), the Persons set forth on Schedule I attached
hereto (together with the Sponsor Holdco, each, a “Sponsor” and, together, the
“Sponsors”), Social Capital Hedosophia Holdings Corp. III, a Cayman Islands
exempted company limited by shares (which shall domesticate as a Delaware
corporation prior to the Closing (as defined in the Merger Agreement (as defined
below))) (“Acquiror”), and Clover Health Investments, Corp., a Delaware
corporation ( the “Company”). Capitalized terms used but not defined herein
shall have the respective meanings ascribed to such terms in the Merger
Agreement (as defined below).

 

RECITALS

 

WHEREAS, as of the date hereof, the Sponsors collectively are the holders of
record and the “beneficial owners” (within the meaning of Rule 13d-3 under the
Exchange Act) of 20,700,000 Acquiror Common Shares and 10,933,333 Acquiror
Warrants in the aggregate as set forth on Schedule I attached hereto;

 

WHEREAS, contemporaneously with the execution and delivery of this Sponsor
Agreement, Acquiror, Asclepius Merger Sub Inc., a Delaware corporation and a
direct wholly owned subsidiary of Acquiror (“Merger Sub”), and the Company, have
entered into an Agreement and Plan of Merger (as amended or modified from time
to time, the “Merger Agreement”), dated as of the date hereof, pursuant to
which, among other transactions, (i) Merger Sub is to merge with and into the
Company, with the Company continuing on as the surviving entity, and (ii) the
Company is to merge with and into Acquiror, with Acquiror continuing on as the
surviving entity, in each case, on the terms and conditions set forth therein;
and

 

WHEREAS, as an inducement to Acquiror and the Company to enter into the Merger
Agreement and to consummate the transactions contemplated therein, the parties
hereto desire to agree to certain matters as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 

ARTICLE I
SPONSOR SUPPORT AGREEMENT; COVENANTS

 

Section 1.1            Binding Effect of Merger Agreement. Each Sponsor hereby
acknowledges that it has read the Merger Agreement and this Sponsor Agreement
and has had the opportunity to consult with its tax and legal advisors. Each
Sponsor shall be bound by and comply with Sections 7.4 (No Solicitation by
Acquiror) and 12.12 (Publicity) of the Merger Agreement (and any relevant
definitions contained in any such Sections) as if such Sponsor was an original
signatory to the Merger Agreement with respect to such provisions.

 



   

 

 

Section 1.2            No Transfer. During the period commencing on the date
hereof and ending on the earlier of (a) the Second Effective Time and (b) such
date and time as the Merger Agreement shall be terminated in accordance with
Section 10.1 thereof (the earlier of clauses (a) and (b), the “Expiration
Time”), each Sponsor shall not (i) sell, offer to sell, contract or agree to
sell, hypothecate, pledge, grant any option to purchase or otherwise dispose of
or agree to dispose of, directly or indirectly, file (or participate in the
filing of) a registration statement with the SEC (other than the Proxy
Statement/Information Statement/Registration Statement) or establish or increase
a put equivalent position or liquidate or decrease a call equivalent position
within the meaning of Section 16 of the Exchange Act, with respect to any
Acquiror Common Shares or Acquiror Warrants owned by such Sponsor, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any shares of Acquiror
Common Shares or Acquiror Warrants owned by such Sponsor or (iii) publicly
announce any intention to effect any transaction specified in clause (i) or
(ii).

 

Section 1.3            New Shares. In the event that (a) any Acquiror Common
Shares, Acquiror Warrants or other equity securities of Acquiror are issued to a
Sponsor after the date of this Sponsor Agreement pursuant to any stock dividend,
stock split, recapitalization, reclassification, combination or exchange of
Acquiror Common Shares or Acquiror Warrants of, on or affecting the Acquiror
Common Shares or Acquiror Warrants owned by such Sponsor or otherwise, (b) a
Sponsor purchases or otherwise acquires beneficial ownership of any Acquiror
Common Shares, Acquiror Warrants or other equity securities of Acquiror after
the date of this Sponsor Agreement, or (c) a Sponsor acquires the right to vote
or share in the voting of any Acquiror Common Shares or other equity securities
of Acquiror after the date of this Sponsor Agreement (such Acquiror Common
Shares, Acquiror Warrants or other equity securities of Acquiror, collectively
the “New Securities”), then such New Securities acquired or purchased by such
Sponsor shall be subject to the terms of this Sponsor Agreement to the same
extent as if they constituted the Acquiror Common Shares or Acquiror Warrants
owned by such Sponsor as of the date hereof.

 

Section 1.4            Closing Date Deliverables. On the Closing Date, each of
the Sponsor Holdco and the Director Holders (as defined therein) shall deliver
to Acquiror and the Company a duly executed copy of that certain Amended and
Restated Registration Rights Agreement, by and among Acquiror, the Company, the
Sponsor Holdco, the Major Company Stockholders, and their respective Affiliates,
as applicable, and the other Holders (as defined therein) party thereto, in
substantially the form attached as Exhibit C to the Merger Agreement.

 



 2 

 

 

Section 1.5            Sponsor Agreements.

 

(a)          At any meeting of the shareholders of Acquiror, however called, or
at any adjournment thereof, or in any other circumstance in which the vote,
consent or other approval of the shareholders of Acquiror is sought, each
Sponsor shall (i) appear at each such meeting or otherwise cause all of its
Acquiror Common Shares to be counted as present thereat for purposes of
calculating a quorum and (ii) vote (or cause to be voted), or execute and
deliver a written consent (or cause a written consent to be executed and
delivered) covering, all of its Acquiror Common Shares:

 

(i)      in favor of each Transaction Proposal;

 

(ii)      against any Business Combination Proposal or any proposal relating to
a Business Combination Proposal (in each case, other than the Transaction
Proposals);

 

(iii)      against any merger agreement, merger, consolidation, combination,
sale of substantial assets, reorganization, recapitalization, dissolution,
liquidation or winding up of or by Acquiror (other than the Merger Agreement and
the transactions contemplated thereby);

 

(iv)      against any change in the business, management or Board of Directors
of Acquiror (other than in connection with the Transaction Proposals); and

 

(v)      against any proposal, action or agreement that would (A) impede,
frustrate, prevent or nullify any provision of this Agreement, the Merger
Agreement or any Merger, (B) result in a breach in any respect of any covenant,
representation, warranty or any other obligation or agreement of Acquiror or the
Merger Sub under the Merger Agreement, (C) result in any of the conditions set
forth in Article IX of the Merger Agreement not being fulfilled or (D) change in
any manner the dividend policy or capitalization of, including the voting rights
of any class of capital stock of, Acquiror.

 

Each Sponsor hereby agrees that it shall not commit or agree to take any action
inconsistent with the foregoing.

 

(b)          Each Sponsor shall comply with, and fully perform all of its
obligations, covenants and agreements set forth in, that certain Letter
Agreement, dated as of April 21, 2020, by and among the Sponsors and Acquiror
(the “Voting Letter Agreement”), including the obligations of the Sponsors
pursuant to Section 1 therein to not redeem any Acquiror Common Shares owned by
such Sponsor in connection with the transactions contemplated by the Merger
Agreement.

 

(c)          During the period commencing on the date hereof and ending on the
earlier of the consummation of the Closing and the termination of the Merger
Agreement pursuant to Article X thereof, each Sponsor shall not modify or amend
any Contract between or among such Sponsor, anyone related by blood, marriage or
adoption to such Sponsor or any Affiliate of such Sponsor (other than Acquiror
or any of its Subsidiaries), on the one hand, and Acquiror or any of Acquiror’s
Subsidiaries, on the other hand, including, for the avoidance of doubt, the
Voting Letter Agreement.

 



 3 

 

 

Section 1.6            Further Assurances. Each Sponsor shall take, or cause to
be taken, all actions and do, or cause to be done, all things reasonably
necessary under applicable Laws to consummate the Mergers and the other
transactions contemplated by the Merger Agreement on the terms and subject to
the conditions set forth therein and herein.

 

Section 1.7            No Inconsistent Agreement. Each Sponsor hereby represents
and covenants that such Sponsor has not entered into, and shall not enter into,
any agreement that would restrict, limit or interfere with the performance of
such Sponsor’s obligations hereunder.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

Section 2.1            Representations and Warranties of the Sponsors. Each
Sponsor represents and warrants as of the date hereof to Acquiror and the
Company (solely with respect to itself, himself or herself and not with respect
to any other Sponsor) as follows:

 

(a)          Organization; Due Authorization. If such Sponsor is not an
individual, it is duly organized, validly existing and in good standing under
the Laws of the jurisdiction in which it is incorporated, formed, organized or
constituted, and the execution, delivery and performance of this Sponsor
Agreement and the consummation of the transactions contemplated hereby are
within such Sponsor’s corporate, limited liability company or organizational
powers and have been duly authorized by all necessary corporate, limited
liability company or organizational actions on the part of such Sponsor. If such
Sponsor is an individual, such Sponsor has full legal capacity, right and
authority to execute and deliver this Sponsor Agreement and to perform his or
her obligations hereunder. This Sponsor Agreement has been duly executed and
delivered by such Sponsor and, assuming due authorization, execution and
delivery by the other parties to this Sponsor Agreement, this Sponsor Agreement
constitutes a legally valid and binding obligation of such Sponsor, enforceable
against such Sponsor in accordance with the terms hereof (except as
enforceability may be limited by bankruptcy Laws, other similar Laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies). If this Sponsor Agreement is
being executed in a representative or fiduciary capacity, the Person signing
this Sponsor Agreement has full power and authority to enter into this Sponsor
Agreement on behalf of the applicable Sponsor.

 

(b)               Ownership. Such Sponsor is the record and beneficial owner (as
defined in the Securities Act) of, and has good title to, all of such Sponsor’s
Acquiror Common Shares and Acquiror Warrants, and there exist no Liens or any
other limitation or restriction (including any restriction on the right to vote,
sell or otherwise dispose of such Acquiror Common Shares or Acquiror Warrants
(other than transfer restrictions under the Securities Act)) affecting any such
Acquiror Common Shares or Acquiror Warrants, other than Liens pursuant to (i)
this Sponsor Agreement, (ii) the Acquiror’s Governing Documents, (iii) the
Merger Agreement, (iv) the Voting Letter Agreement or (v) any applicable
securities Laws. Such Sponsor’s Acquiror Common Shares and Acquiror Warrants are
the only equity securities in Acquiror owned of record or beneficially by such
Sponsor on the date of this Sponsor Agreement, and none of such Sponsor’s
Acquiror Common Shares or Acquiror Warrants are subject to any proxy, voting
trust or other agreement or arrangement with respect to the voting of such
Acquiror Common Shares or Acquiror Warrants, except as provided hereunder and
under the Voting Letter Agreement. Other than the Acquiror Warrants, such
Sponsor does not hold or own any rights to acquire (directly or indirectly) any
equity securities of Acquiror or any equity securities convertible into, or
which can be exchanged for, equity securities of Acquiror.

 



 4 

 

 

(c)               No Conflicts. The execution and delivery of this Sponsor
Agreement by such Sponsor does not, and the performance by such Sponsor of his,
her or its obligations hereunder will not, (i) if such Sponsor is not an
individual, conflict with or result in a violation of the organizational
documents of such Sponsor or (ii) require any consent or approval that has not
been given or other action that has not been taken by any Person (including
under any Contract binding upon such Sponsor or such Sponsor’s Acquiror Common
Shares or Acquiror Warrants), in each case, to the extent such consent, approval
or other action would prevent, enjoin or materially delay the performance by
such Sponsor of its, his or her obligations under this Sponsor Agreement.

 

(d)               Litigation. There are no Actions pending against such Sponsor,
or to the knowledge of such Sponsor threatened against such Sponsor, before (or,
in the case of threatened Actions, that would be before) any arbitrator or any
Governmental Authority, which in any manner challenges or seeks to prevent,
enjoin or materially delay the performance by such Sponsor of its, his or her
obligations under this Sponsor Agreement.

 

(e)               Brokerage Fees. Except as described on Section 5.13 of the
Acquiror Disclosure Letter, no broker, finder, investment banker or other Person
is entitled to any brokerage fee, finders’ fee or other commission in connection
with the transactions contemplated by the Merger Agreement based upon
arrangements made by such Sponsor, for which Acquiror or any of its Affiliates
may become liable.

 

(f)                Affiliate Arrangements. Except as set forth on Schedule II
attached hereto, neither such Sponsor nor any anyone related by blood, marriage
or adoption to such Sponsor or, to the knowledge of such Sponsor, any Person in
which such Sponsor has a direct or indirect legal, contractual or beneficial
ownership of 5% or greater is party to, or has any rights with respect to or
arising from, any Contract with Acquiror or its Subsidiaries.

 

(g)               Acknowledgment. Such Sponsor understands and acknowledges that
each of Acquiror and the Company is entering into the Merger Agreement in
reliance upon such Sponsor’s execution and delivery of this Sponsor Agreement.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.1            Termination. This Sponsor Agreement and all of its
provisions shall terminate and be of no further force or effect upon the earlier
of (a) the Expiration Time and (b) the written agreement of the Sponsors,
Acquiror and the Company. Upon such termination of this Sponsor Agreement, all
obligations of the parties under this Sponsor Agreement will terminate, without
any liability or other obligation on the part of any party hereto to any Person
in respect hereof or the transactions contemplated hereby, and no party hereto
shall have any claim against another (and no person shall have any rights
against such party), whether under contract, tort or otherwise, with respect to
the subject matter hereof; provided, however, that the termination of this
Sponsor Agreement shall not relieve any party hereto from liability arising in
respect of any breach of this Sponsor Agreement prior to such termination. This
ARTICLE III shall survive the termination of this Agreement.

 



 5 

 

 

Section 3.2            Governing Law. This Sponsor Agreement, and all claims or
causes of action (whether in contract or tort) that may be based upon, arise out
of or relate to this Sponsor Agreement or the negotiation, execution or
performance of this Sponsor Agreement (including any claim or cause of action
based upon, arising out of or related to any representation or warranty made in
or in connection with this Sponsor Agreement) will be governed by and construed
in accordance with the internal Laws of the State of Delaware applicable to
agreements executed and performed entirely within such State.

 

Section 3.3            CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF
JURY TRIAL.

 

(a)          THE PARTIES TO THIS SPONSOR AGREEMENT SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE STATE COURTS LOCATED IN WILMINGTON, DELAWARE OR THE COURTS
OF THE UNITED STATES LOCATED IN WILMINGTON, DELAWARE IN RESPECT OF THE
INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS SPONSOR AGREEMENT AND
ANY RELATED AGREEMENT, CERTIFICATE OR OTHER DOCUMENT DELIVERED IN CONNECTION
HEREWITH AND BY THIS SPONSOR AGREEMENT WAIVE, AND AGREE NOT TO ASSERT, ANY
DEFENSE IN ANY ACTION FOR THE INTERPRETATION OR ENFORCEMENT OF THIS SPONSOR
AGREEMENT AND ANY RELATED AGREEMENT, CERTIFICATE OR OTHER DOCUMENT DELIVERED IN
CONNECTION HEREWITH, THAT THEY ARE NOT SUBJECT THERETO OR THAT SUCH ACTION MAY
NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SUCH COURTS OR THAT THIS SPONSOR
AGREEMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS OR THAT THEIR PROPERTY IS
EXEMPT OR IMMUNE FROM EXECUTION, THAT THE ACTION IS BROUGHT IN AN INCONVENIENT
FORUM, OR THAT THE VENUE OF THE ACTION IS IMPROPER. SERVICE OF PROCESS WITH
RESPECT THERETO MAY BE MADE UPON ANY PARTY TO THIS SPONSOR AGREEMENT BY MAILING
A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY
AT ITS ADDRESS AS PROVIDED IN Section 3.8.

 

(b)          WAIVER OF TRIAL BY JURY. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS SPONSOR AGREEMENT IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS SPONSOR AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS SPONSOR AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES
THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS SPONSOR AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 3.3.

 



 6 

 

 

Section 3.4            Assignment. This Sponsor Agreement and all of the
provisions hereof will be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors and permitted assigns. Neither
this Sponsor Agreement nor any of the rights, interests or obligations hereunder
will be assigned (including by operation of law) without the prior written
consent of the parties hereto.

 

Section 3.5            Specific Performance. The parties hereto agree that
irreparable damage may occur in the event that any of the provisions of this
Sponsor Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties hereto shall
be entitled to seek an injunction or injunctions to prevent breaches of this
Sponsor Agreement and to enforce specifically the terms and provisions of this
Sponsor Agreement in the chancery court or any other state or federal court
within the State of Delaware, this being in addition to any other remedy to
which such party is entitled at law or in equity.

 

Section 3.6            Amendment. This Sponsor Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated, except upon
the execution and delivery of a written agreement executed by Acquiror, the
Company and the Sponsor Holdco.

 

Section 3.7            Severability. If any provision of this Sponsor Agreement
is held invalid or unenforceable by any court of competent jurisdiction, the
other provisions of this Sponsor Agreement will remain in full force and effect.
Any provision of this Sponsor Agreement held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

Section 3.8            Notices. All notices and other communications among the
parties hereto shall be in writing and shall be deemed to have been duly given
(a) when delivered in person, (b) when delivered after posting in the United
States mail having been sent registered or certified mail return receipt
requested, postage prepaid, (c) when delivered by FedEx or other nationally
recognized overnight delivery service or (d) when e-mailed during normal
business hours (and otherwise as of the immediately following Business Day),
addressed as follows:

 

If to Acquiror:

 

Social Capital Hedosophia Holdings Corp. III

 

317 University Avenue

Palo Alto, California 94301

Attention:Steve Trieu

Email:steve@socialcapital.com

 

with a copy to (which will not constitute notice):

 



 7 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, New York 10001

Attention:Howard L. Ellin

Christopher M. Barlow

Email:howard.ellin@skadden.com

christopher.barlow@skadden.com

 

If to the Company:

 

Clover Health Investments, Corp.

725 Cool Springs Blvd
Suite 320
Franklin, TN 37067

 

Attention:Gia Lee, General Counsel

Email:gia.lee@cloverhealth.com

 

with a copy to (which shall not constitute notice):



Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street
New York, NY 10019-6142

Attention:Stephen Thau

Matthew Gemello

Justin Yi

Email:sthau@orrick.com

mgemello@orrick.com

justin.yi@orrick.com

 


If to a Sponsor:

 

To such Sponsor’s address set forth in Schedule I attached hereto

 

with a copy to (which will not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, New York 10001

Attention:Howard L. Ellin

Christopher M. Barlow

Email:howard.ellin@skadden.com

christopher.barlow@skadden.com

 

Section 3.9            Counterparts. This Sponsor Agreement may be executed in
two or more counterparts (any of which may be delivered by electronic
transmission), each of which shall constitute an original, and all of which
taken together shall constitute one and the same instrument.

 

Section 3.10        Entire Agreement. This Sponsor Agreement and the agreements
referenced herein constitute the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersede all prior
understandings, agreements or representations by or among the parties hereto to
the extent they relate in any way to the subject matter hereof.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 



 8 

 

 

IN WITNESS WHEREOF, the Sponsors, Acquiror, and the Company have each caused
this Sponsor Support Agreement to be duly executed as of the date first written
above.

 

  SPONSORS:           SCH SPONSOR III LLC                   By: /s/ Chamath
Palihapitiya     Name: Chamath Palihapitiya     Title: Chief Executive Officer  
                /s/ Chamath Palihapitiya   Name: Chamath Palihapitiya          
/s/ Ian Osborne   Name: Ian Osborne           /s/ Jacqueline D. Reses   Name:
Jacqueline D. Reses           /s/ Dr. James Ryans   Name: Dr. James Ryans



 

 

[Signature Page to Sponsor Support Agreement]

 



 

 

 

  ACQUIROR:

SOCIAL CAPITAL HEDOSOPHIA HOLDINGS CORP. III                 By:/s/ Chamath
Palihapitiya   Name: Chamath Palihapitiya   Title: Chief Executive Officer

 

 

[Signature Page to Sponsor Support Agreement]

 



 

 

 

  COMPANY:

CLOVER HEALTH INVESTMENTS, CORP.                 By:/s/ Vivek Garipalli   Name:
Vivek Garipalli   Title: Chief Executive Officer

 

 

[Signature Page to Sponsor Support Agreement]

 



 

 

 

Schedule I

Sponsor Acquiror Common Shares and Acquiror Warrants

 

Sponsor

 

Acquiror Common Shares Acquiror Warrants

SCH Sponsor III LLC

 

c/o Social Capital Hedosophia Holding Corp. III

317 University Ave, Suite 200, Palo Alto, CA 94301

20,500,000 10,933,333

Chamath Palihapitiya

 

c/o Social Capital Hedosophia Holding Corp. III

317 University Ave, Suite 200, Palo Alto, CA 94301

— (1) — (1)

Ian Osborne

 

c/o Social Capital Hedosophia Holding Corp. III

317 University Ave, Suite 200, Palo Alto, CA 94301

— (1) — (1)

Jacqueline D. Reses

 

c/o Social Capital Hedosophia Holding Corp. III

317 University Ave, Suite 200, Palo Alto, CA 94301

100,000 —

Dr. James Ryans

 

c/o Social Capital Hedosophia Holding Corp. III

317 University Ave, Suite 200, Palo Alto, CA 94301

100,000 —

(1)Messrs. Palihapitiya and Osborne may be deemed to beneficially own securities
held by SCH Sponsor III LLC by virtue of their shared control over SCH Sponsor
III LLC. Each of Messrs. Palihapitiya and Osborne disclaims beneficial ownership
of securities held by SCH Sponsor III LLC.

 

 

[Schedule I to Sponsor Support Agreement]

 

 

 



 

Schedule II

 

Affiliate Agreements

 

1.Letter Agreement, dated April 20, 2020, among Acquiror and Connaught (UK)
Limited

2.Letter Agreement, dated April 21, 2020, among Acquiror, SCH Sponsor III LLC
and each of the other parties thereto

3.Registration Rights Agreement, dated April 21, 2020, among Acquiror, SCH
Sponsor III LLC and certain other security holders named therein

4.Administrative Services Agreement, dated April 21, 2020, between Acquiror and
Social Capital Holdings, Inc., which shall terminate at Closing without further
liability, cost, payment or other obligation of Acquiror

5.Indemnity Agreement, dated April 21, 2020, between the Company and Chamath
Palihapitiya

6.Indemnity Agreement, dated April 21, 2020, between the Company and Ian Osborne

7.Indemnity Agreement, dated April 21, 2020, between the Company and Jacqueline
D. Reses

8.Indemnity Agreement, dated April 21, 2020, between the Company and Dr. James
Ryans

 

 

[Schedule II to Sponsor Support Agreement]

 



 

 

 